Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 1 of 11 PageID 817




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


VPNETWORKS, LLC,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-1179-Orl-40LRH

COLLECTIVE 7, INC., TEFINCOM S.A.,
TOMAS OKMANAS and SHIV
GAUTAM,

                    Defendants.
                                          /

                                          ORDER

      This cause comes before the Court on Plaintiff’s Motion to Reopen Case and for

Reconsideration (Doc. 64 (the “Motion”)), filed March 6, 2020. Defendants Collective 7,

Inc. (“Collective 7”), and Tefincom S.A. d/b/a NordVPN (“NordVPN”) responded in

opposition. (Docs. 67, 69). Upon consideration, the Motion is due to be denied.

I.    BACKGROUND

      This case arises from Defendants’ alleged violations of Florida’s Computer Abuse

and Data Recovery Act, the Florida Uniform Trade Secrets Act, and tortious interference

with business relationships. (Doc. 55).

      Plaintiff and NordVPN are competing technology companies in the business of

providing Virtual Private Network (“VPN”) services. (Id. ¶¶ 27, 30). As part of a strategy

to better understand the industry, NordVPN signs up for other VPN providers’ services.

(Doc. 35-2, ¶ 4). On September 3, 2018, Defendant Tomas Okmanas—one of NordVPN’s

agents—signed up for Plaintiff’s services. (Id. ¶ 6). Defendant Okmanas did so on

NordVPN’s behalf, for NordVPN’s business purposes, and with NordVPN’s authorization.
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 2 of 11 PageID 818




(Id. ¶ 6). Plaintiff, in turn, accepted Defendant Okmanas’s payment, processed the

payment, and granted access to its services. (Id. at p. 5).

       Plaintiff requires customers to accept its Terms of Service. (Doc. 35-1, pp. 28–37)

(“By entering our website and/or purchasing services, The Client agrees to be bound by

these Terms and conditions.”). The Terms of Service contains an Arbitration Clause,

which states:

       The Parties agree that any legal claim or dispute between them or against
       any agent, employee, successor, or assign of the other, whether related to
       this agreement or otherwise, and any claim or dispute related to this
       agreement or the relationship or duties contemplated under this contract,
       including the validity of this arbitration clause, shall be resolved by binding
       arbitration by the American Arbitration Association (or name other firm
       providing arbitration services, i.e., National Arbitration Forum), under the
       Arbitration Rules then in effect. Any award of the arbitrator(s) may be
       entered as a judgment in any court of competent jurisdiction. . . This
       agreement shall be interpreted under the Federal Arbitration Act.

(Id. at p. 34) (the “Arbitration Agreement” or the “Agreement”).

       NordVPN moved to compel arbitration pursuant to the Terms of Service. (Doc. 35).

The Court granted the motion and stayed the case pending arbitration. (Doc. 62 (the

“Arbitration Order”)). Plaintiff now moves for the Court to reconsider the Arbitration

Order and to reopen the case. (Doc. 64).

II.    STANDARD OF REVIEW

       Reconsideration is an extraordinary remedy which will only be granted upon a

showing of one of the following: (1) an intervening change in law, (2) the discovery of new

evidence which was not available at the time the Court rendered its decision, or (3) the

need to correct clear error or manifest injustice. Fla. Coll. of Osteopathic Med., Inc. v.

Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998). “A motion for

reconsideration cannot be used to relitigate old matters, raise argument or present




                                             2
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 3 of 11 PageID 819




evidence that could have been raised prior to the entry of judgment.” Wilchombe v.

TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (internal quotation marks

omitted). It is wholly inappropriate in a motion for reconsideration to relitigate the merits

of the case or to “vent dissatisfaction with the Court’s reasoning.” Madura v. BAC Home

Loans Servicing L.P., No. 8:11-cv-2511-T-33TBM, 2013 WL 4055851, at *2 (M.D. Fla.

Aug. 12, 2013) (citation omitted). Instead, the moving party must set forth “strongly

convincing” reasons for the Court to change its prior decision. Id. at *1.

III.   DISCUSSION

       Plaintiff premises its Motion on the following grounds: (1) the Court failed to

determine the threshold issue of whether a binding contract exists between Plaintiff and

NordVPN; (2) the Arbitration Order did not include a waiver analysis; and (3) the Court

improperly ordered Plaintiff to arbitrate claims against Collective 7 and Defendant

Gautam. (Doc. 64, pp. 1–2). For the reasons stated below, none of these arguments offer

sufficient justification for granting Plaintiff the extraordinary remedy of reconsideration.

       A.     The Arbitration Order Resolved the Privity Issue

       Plaintiff’s primary argument for reconsideration is that the Court failed to decide

whether a valid arbitration agreement existed between Plaintiff and NordVPN. According

to Plaintiff, “When the very existence of the agreement between the parties is in question,

the court must determine whether an agreement between the parties exists.” (Id. at p. 4)

(citing Protective Life Ins. v. Lincoln Nat’l Life Ins., 873 F.2d 281, 282 (11th Cir. 1989)).

The Arbitration Order implicitly made such a determination. However, for the avoidance

of doubt, the Court will elaborate on the issue.




                                              3
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 4 of 11 PageID 820




       Plaintiff concedes that a valid and enforceable arbitration agreement exists

between itself and Defendant Okmanas, but opposes arbitration because NordVPN is a

non-party to the agreement. (Doc. 64, p. 7). Thus, the determinative issue before the

Court was not the existence of the Agreement, but whether Defendant Okmanas

executed the Agreement on NordVPN’s behalf. The evidence before the Court answered

that question in the affirmative. In compelling arbitration, the Court found that:

       On September 3, 2018, one of NordVPN’s agents signed up for Plaintiff’s
       services. This agent did so on NordVPN’s behalf, for NordVPN’s business
       purposes, and with NordVPN’s authorization. Plaintiff, in turn, accepted the
       agent’s payment, processed the payment, and granted access to its
       services.

(Doc. 62, pp. 5–6).

       In Florida, an undisclosed principal may enforce a contract made by its agent. E.O.

Painter Fertilizer Co. v. Dupont, 47 So. 928, 929 (Fla. 1908); Arnold Altex Aluminum Co.

v. Sire Plan, Inc., 149 So. 2d 79, 80 (Fla. 3d DCA 1963). Notwithstanding, Plaintiff asks

the Court to recognize an exception to this general rule. According to Plaintiff, because

Defendant Okmanas did not explicitly state that he was acting on NordVPN’s behalf,

Plaintiff cannot be required to contract unknowingly with its competitor. (Doc. 36, p. 4)

(citing Lighting Fixture & Elec. Supply Co. v. Continental Ins., 420 F.2d 1211 (5th Cir.

1969)).1 However, a close reading of Lighting Fixture fails to provide much support—if

any—to Plaintiff’s position.




1   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
    Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
    handed down before October 1, 1981.




                                              4
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 5 of 11 PageID 821




       In Lighting Fixture, an insurance company resisted paying an insured’s claim for

fire damage, claiming the policy did not list the correct property owner. 420 F.2d at 1212.

The court recognized the general rule that undisclosed principals may sue upon contracts

made by their agents, and acknowledged that, “Florida courts have not had occasion to

formulate any exceptions to this rule.” Id. at 1215. The court then went on to say:

       We believe that a Florida court would adhere to the rule obtaining elsewhere
       that a third party . . . may rescind such a contract if he was induced to enter
       into it by a representation that the agent was not acting for a principal and
       if, as the agent or principal had notice, he would not have dealt with the
       principal.

Id. (internal citations omitted). However, the court ultimately held that, even if such an

exception existed, it would not apply. Id.2 Accordingly, the court emphasized that its

discussion of possible exceptions was simply dicta. Id. (“[W]e trudge no further through

the glades of Florida law than is necessary for the disposition of this case.”).

       In the half-century since Lighting Fixture, no Florida court (or federal court applying

Florida law) has embraced its hypothesized exception.3 Such silence is deafening.

Therefore, this Court finds that Lighting Fixture provides no binding precedent that affects

the resolution of this case.

       At any rate, even if the Court were to adopt Plaintiff’s proposed exception, Plaintiff

fails to establish its applicability to the present Agreement. As articulated by Lighting

Fixture, a party seeking to rescind a contract must demonstrate that: (1) he was induced

to execute the contract by a representation that the agent was not acting for a principal;


2   “We hold only that Lighting Fixture, as the undisclosed principal of Electric Supply,
    was entitled under the contract made on its behalf to receive payment from
    Continental.” Id.
3   Indeed, Plaintiff cites no other cases in support of its position, but rather hangs its
    entire argument on Lighting Fixture.



                                              5
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 6 of 11 PageID 822




and (2) he would not have dealt with the principal otherwise. Id. at 1215. Neither of those

requirements is present here.4

       First, Plaintiff fails to identify an express representation—rather than an omission—

by Defendant Okmanas that he was not acting on behalf of NordVPN when he signed up

for Plaintiff’s VPN services. Plaintiff argues that, “The Agreement contains a confirmation

to [Plaintiff] that the personal VPN services contracted for are for ‘individuals only and for

personal use.’” (Doc. 36, p. 6). This is not quite accurate. Plaintiff offers several distinct

services, but utilizes the same Terms of Service regardless of the specific service being

purchased. (Doc. 35-1, pp. 28, 39, 50).5 Although the Terms of Service do state that, “The

Service is provided to individuals only and for personal use,” this language appears only

under a clause entitled “Encrypted Email.” (Id. at pp. 30, 41, 52). Therefore, assuming

arguendo that this language qualifies as an affirmative representation by the user, it

appears to apply only to users of Plaintiff’s encrypted email service—not Plaintiff’s VPN

service. Plaintiff concedes that Defendant Okmanas registered for its VPN service, so the

reference to “personal use” is irrelevant to the Agreement as executed.

       Second, the Court is unconvinced by Plaintiff’s claim that it would not have

contracted with NordVPN but for Defendant Okmanas’ alleged misrepresentation. The

sign-up process for Plaintiff’s VPN service is instantaneous; any user with a valid form of

payment can register and receive immediate access. Therefore, the contention that

Plaintiff is selective about its contracting partners strains credulity. As was the case for




4   Moreover, Plaintiff has not argued that the Agreement should be rescinded.
5   “These terms apply to the clients and subscribers of [Plaintiff’s] VPN, Proxy and Email
    services.” (Id.).



                                              6
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 7 of 11 PageID 823




the insurance company in Lighting Fixture, it appears that a VPN user’s identity and

affiliation are “of no particular concern” to Plaintiff. 420 F.2d at 1215.

       To summarize, Plaintiff has not made a compelling argument against the

application of the general rule that an undisclosed principal (NordVPN) may enforce a

contract made by its agent (Defendant Okmanas). Thus, the Court stands by its earlier

finding that NordVPN may enforce the Arbitration Agreement against Plaintiff.

       B.     Plaintiff’s Waiver Argument is Insufficient to Warrant Reconsideration

       In opposing arbitration, Plaintiff argued that NordVPN waived its rights under the

Agreement. (Doc. 26, p. 8). “Waiver occurs when a party substantially participates in

litigation to a point inconsistent with an intent to arbitrate and this participation results in

prejudice to the opposing party.” Morewitz v. W. of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995). The Arbitration Order did not include

an explicit analysis of the waiver issue. Plaintiff now argues that this omission warrants

the Court’s reconsideration.

       To be sure, “questions of waiver based on a party’s litigation conduct are for the

courts to resolve.” Grigsby & Assocs., Inc. v. M Sec. Inv., 664 F.3d 1350, 1354 (11th Cir.

2011).6 That said, a court’s failure to consider an argument is not a clear error of law or

fact if the court would have reached the same conclusion anyway. See Rollins v. Horn,

No. 00-cv-1288, 2006 WL 2504307, at *3 (E.D. Pa. Aug. 17, 2006). Such is the case here.

       In arguing that NordVPN waived its right to compel arbitration, Plaintiff faced an

uphill battle. See Stone v. E.F. Hutton & Co., Inc., 898 F.2d 1542, 1543 (11th Cir. 1990)

(“[B]ecause federal law favors arbitration, any party arguing waiver of arbitration bears a


6   The Court notes that Plaintiff raises this argument and cites this case for the first time
    in its Motion for Reconsideration.



                                               7
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 8 of 11 PageID 824




heavy burden of proof.”). Indeed, “any doubts concerning the scope of arbitrable issues

should be resolved in favor of arbitration, whether the problem at hand is the construction

of the contract language itself or an allegation of waiver, delay, or a like defense to

arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25

(1983).

          Before moving the Court to compel arbitration, NordVPN’s litigation conduct

consisted of filing a motion to dismiss, serving preliminary written discovery, 7 and

answering the Complaint.8 The reporters are replete with cases rejecting waiver

arguments in similar circumstances. See, e.g., Hodgson v. Royal Caribbean Cruises, Ltd.,

706 F. Supp. 2d 1248, 1257–58 (S.D. Fla. 2009) (finding no waiver where the defendant

served discovery, responded to discovery requests, moved to dismiss, and then served

an answer with affirmative defenses after the court denied its motion to dismiss); see also

Dockeray v. Carnival Corp., 724 F. Supp. 2d 1216, 1222–23 (S.D. Fla. 2010) (holding

that “[a] party does not waive its right to arbitrate by filing a motion to dismiss” and

collecting cases holding same); Lynch v. Solid Waste Haulers Fla., LLC, 15 So. 3d 919,

920 (Fla. 1st DCA 2009) (rejecting notion that filing a motion to dismiss waived the right

to arbitrate).

       The Court agrees with the reasoning of the above cases and finds that NordVPN

has not substantially participated in this litigation to a point inconsistent with an intent to



7   “[W]aiver will normally be found only where . . . both parties had engaged in extensive
    discovery.” PaineWebber Inc. v. Faragalli, 61 F.3d 1063, 1068–69 (3d Cir. 1995).
8   NordVPN’s Answer raised the Arbitration Agreement as an affirmative defense. (Doc.
    34, p. 8). “Once a defendant, by answer, has given notice of insisting on arbitration[,]
    the burden is heavy on the party seeking to prove waiver.” Gen. Guar. Ins. v. New
    Orleans Gen. Agency, Inc., 427 F.2d 924, 929 n.5 (5th Cir. 1970).



                                              8
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 9 of 11 PageID 825




arbitrate. Accordingly, the Arbitration Order would not have reached a different conclusion

if the Court expressly addressed the waiver issue.

        C.     The Court Will Stay Plaintiff’s Nonarbitrable Claims

        Plaintiff’s final grievance concerns the Court’s direction to arbitrate “all of its

claims.” (Doc. 62, p. 4). The Court agrees with Plaintiff that this language reads too

broadly—Plaintiff cannot be obliged to arbitrate claims against non-parties to the

Agreement.9 In any event, the Court now clarifies that Plaintiff is required to arbitrate all

claims subject to the Arbitration Agreement.

        The only remaining question involves Plaintiff’s claims that are not subject to the

Arbitration Agreement (i.e., Plaintiff’s claims against Collective 7 and Defendant

Guatam).10 “When confronted with litigants advancing both arbitrable and nonarbitrable

claims, . . . courts have discretion to stay nonarbitrable claims.” Klay v. All Defendants,

389 F.3d 1191, 1204 (11th Cir. 2004) (collecting cases). In considering whether to

exercise this discretion, courts should determine “whether arbitrable claims predominate

or whether the outcome of the nonarbitrable claims will depend upon the arbitrator’s

decision.” Id. Courts also stay litigation of nonarbitrable claims to preserve judicial

resources and avoid confusion. Am. Home Assurance Co. v. Vecco Concrete Constr. Co.,

629 F.2d 961, 964 (4th Cir. 1980). Relevant considerations include the expense and



9    The Court notes, however, that it made this statement in the context of granting a
     motion to compel arbitration brought by NordVPN alone—not all Defendants.
10   Plaintiff contends that its claims against Defendant Okmanas are nonarbitrable
     because “Defendant Okmanas has not sought to arbitrate [Plaintiff’s] claims against
     him.” (Doc. 64, p. 8). The Agreement states that, “any legal claim or dispute . . . shall
     be resolved by binding arbitration.” (Doc. 35-1, p. 34) (emphasis added). Plaintiff does
     not dispute that it agreed to arbitrate all claims against Defendant Okmanas, so the
     Court questions the relevance of Defendant Okmanas’s failure to request an arbitrator.



                                               9
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 10 of 11 PageID 826




 inconvenience of parallel litigation, the possibility of inconsistent determinations, and

 whether arbitrable and nonarbitrable claims arise out of the same set of facts. See

 Provident Bank v. Kabas, 141 F. Supp. 2d 310, 318–319 (E.D.N.Y. 2001).

        Here, the Amended Complaint asserts the same causes of action—based on the

 same factual allegations—against all Defendants. (See Doc. 55, pp. 8–13). The arbitrable

 claims are therefore inextricable from the nonarbitrable claims, and allowing them to

 proceed through parallel forums risks inconsistent factual and liability determinations. A

 stay of the nonarbitrable claims would avoid this outcome and promote judicial economy.

 See SBMH Grp. DMCC v. Noadiam USA, LLC, 297 F. Supp. 3d 1321, 1328 (S.D. Fla.

 2017) (staying nonarbitrable claims where claims could not be resolved without reference

 to claims subject to arbitration); Murdock v. Santander Consumer USA Inc., No. 2:15-cv-

 268, 2016 WL 3913135, at *1–2 (M.D. Fla. July 20, 2016) (staying litigation where facts

 and circumstances of nonarbitrable claims were commingled with those subject to

 arbitration); Tennant v. N. Franze Hospitality LLC, No. 8:15-cv-2372, 2016 WL 8914366,

 at *2 (M.D. Fla. Apr. 5, 2016) (staying litigation necessary where infeasible to proceed

 without arbitrable claims); Axa Equitable Life Ins. v. Infinity Fin. Grp., LLC, 608 F. Supp.

 2d 1330, 1348 (S.D. Fla. 2009) (staying litigation where arbitrable claims arose out of the

 same facts and parallel proceedings could result in inconsistent determinations); Petrik v.

 Reliant Pharm., Inc., No. 8:07-cv-1462, 2007 WL 3283170, at *3 (M.D. Fla. Nov. 5, 2007)

 (staying litigation where result in arbitration could bar Plaintiff’s litigation claims).

        Accordingly, the Court exercises its discretion to stay Plaintiff’s nonarbitrable

 claims.




                                                10
Case 6:19-cv-01179-PGB-LRH Document 70 Filed 06/10/20 Page 11 of 11 PageID 827




 IV.   CONCLUSION

       For the aforementioned reasons, is ORDERED AND ADJUDGED that Plaintiff’s

 Motion to Reopen Case and for Reconsideration (Doc. 64) is DENIED. Plaintiff’s

 nonarbitrable claims are STAYED pending the resolution of arbitration.

       DONE AND ORDERED in Orlando, Florida on June 10, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                           11
